Citation Nr: 0033701	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for circulatory and 
heart problems, secondary to tobacco use in service and/or 
nicotine dependence acquired in service.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1964.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).


REMAND

A rating decision dated in December 1998, denied the 
veteran's claims of entitlement to service connection for 
alcoholism and aortoiliac inflow disease.  In March 1999, the 
veteran filed a notice of disagreement.  Unfortunately, a 
statement of the case with respect to these issues has yet to 
be issued.  While it is true that the veteran also has not 
submitted a timely substantive appeal, the Board is obligated 
to remand these issues under the doctrine announced in 
Manlincon v. West, 12 Vet. App. 238 (1999).

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduces several fundamental changes 
into VA's adjudication process which impact on the veteran's 
claims of entitlement to service connection for circulatory 
and heart problems, secondary to tobacco use in service 
and/or nicotine dependence acquired in service and bilateral 
pes planus.  As these procedures could not have been followed 
by the RO at the time of the rating decisions, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order, and 
due process requires that the RO readjudicate the claims on 
the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  Although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West Supp. 2000).  The veteran's claim for 
service connection for the veteran's cause of death was 
received in May 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO must 
therefore consider the law as it existed prior to June 9, 
1998, in adjudicating this claim.

A private medical opinion contained in the record indicates 
that the veteran's cardiovascular problems may have been 
caused by tobacco use and/or nicotine dependence but does so 
only on the basis that continual tobacco use such as that 
practiced by the veteran over the years puts one at risk for 
such disorders.  Although the veteran was afforded VA 
examinations, an opinion as to the etiology of any current 
circulatory and heart problems and an opinion as to whether 
the veteran's preexisting bilateral pes planus disorder was 
aggravated during service were not provided.  These questions 
are central to any determination of the merits of the claims.  

In the numbered paragraphs below, the Board has described 
specific assistance that it finds should be rendered with 
respect to these claims.  The RO should provide not only this 
assistance but any additional that it considers necessary or 
appropriate.  The Board takes this opportunity to observe 
that the duty to assist owed by VA extends to all applicable 
theories of a claim, regardless of whether those theories are 
currently supported by the evidence of record or even known 
to the claimant.  Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  Likewise, each claim must be adjudicated 
under all theories, statutes, and regulations applicable 
thereto.  Id.

Hence, this case is remanded for the following development:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between any current 
circulatory and heart disorders and his 
period of active military service, to 
include as due to smoking while in 
service or due to nicotine dependence 
incurred during military service, as well 
as postservice medical and nonmedical 
indications of nicotine dependence that 
can be independently observed or 
verified.  Based on the veteran's 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  Additionally, the RO should contact 
the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim of entitlement to service 
connection for bilateral pes planus, to 
include evidence that demonstrates that 
his preexisting pes planus increased in 
severity during his period of active duty 
that was not due to the natural progress 
of the disease.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure the 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

3.  The case should then be referred for 
an opinion by a psychiatrist.  The claims 
file must be made available to and 
reviewed by the reviewer prior to the 
requested study and requested report 
should reflect that such a review was 
made.  The physician should be asked 
whether the evidence shows that the 
veteran meets the criteria necessary to 
diagnose nicotine dependence as defined 
in the Fourth Edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS OF THE 
AMERICAN PSYCHIATRIC ASSOCIATION; if so, 
whether such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  That 
is, did the veteran's smoking between 
1960 and 1964 alone lead him to become 
nicotine dependent?  If so, what 
contemporaneously recorded clinical 
evidence supports such a finding?  What 
was the impact of the veteran's decision 
to continue to smoke postservice, and any 
development of nicotine dependence?  A 
complete rationale for all opinions 
expressed must be provided.  The report 
should be typed. 

4.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
to determine the etiology of any 
cardiovascular disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the physician prior to the requested 
examination and the requested report 
should reflect that such a review was 
made.  If the veteran is diagnosed with 
nicotine dependence due to service which 
resulted in the continued use of tobacco 
products after service, the physician 
should be asked whether any service 
acquired nicotine dependence caused or 
aggravated any current heart or 
circulatory disorders.  Additionally, the 
physician should address whether the 
veteran's smoking during the period from 
1960 to 1964 caused any current heart or 
circulatory disorders, or whether it is 
more likely than not that his continued 
smoking postservice led to the 
development of any current heart or 
circulatory found.  If the physician 
finds that nicotine dependence and/or 
tobacco use in service did not cause or 
aggravate any current heart or 
circulatory disorders, the physician 
should provide an opinion as the whether 
any current heart or circulatory 
disorders are related to the veteran's 
period of active military duty.  A 
complete rationale for all opinions 
expressed must be provided.  The report 
should be typed. 

5.  The veteran should be afforded a VA 
examination to determine the nature of 
any bilateral foot disorder, to include 
pes planus.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  If pes planus is found, 
the examiner is specifically asked to 
provide an opinion as to whether it is as 
least as likely as not that the veteran's 
pes planus shown on his service entrance 
examination conducted in February 1960 
underwent a permanent increase in the 
underlying disability during service 
beyond its naturally expected progress, 
or whether the episodes in service were 
intermittent or temporary flare-ups.  A 
complete rationale for all opinions 
should be provided.  The examination 
report should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  The RO should then adjudicate each 
issue on the merits.  All possible 
theories of entitlement to service 
connection must be considered.  If the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

9.  A statement of the case must be 
provided to the veteran and his 
representative on the issues of 
entitlement to service connection for 
alcoholism and aortoiliac inflow disease.  
The RO should adjudicate each issue on 
the merits.  All possible theories of 
entitlement to service connection must be 
considered.  The veteran must be advised 
in the statement of the case that he must 
submit a timely substantive appeal of the 
issues dealt with therein in order to 
perfect his right to appellate review by 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



